         Case 3:19-cv-00888-JBA Document 14-6 Filed 06/21/19 Page 1 of 2



                            UNITED STATES DISTRICT COURT
                              DISTRICT OF CONNECTICUT



 ATILA BAYAT,

                        Plaintiff,

         v.                                         Civil No. No. 3:18-01602-VAB

 ACCENTURE CORPORATION LLC,

                        Defendants.


 MATTHEW WALKER, Individually and on
 Behalf of All Others Similarly Situated,

                        Plaintiff,
                                                    Civil No. 3:19-cv-00888-JBA
         v.

 ACCENTURE PLC and ACCENTURE LLP,

                        Defendants.


              [PROPOSED] ORDER CONSOLIDATING RELATED ACTIONS

       The above-captioned actions, which involve the same subject matter, same defendant, and

common questions of law and fact, are related actions that, in the interests of justice and efficiency

should be and are hereby consolidated for all purposes, including pre-trial proceedings and trial,

pursuant to Rule 42(a) of the Federal Rules of Civil Procedure.

       Accordingly, it is ORDERED that:

       1.      Every pleading filed in these consolidated actions (the “Consolidated Action”) shall

be filed in the docket for Bayat v. Accenture Corporation LLC, No. 3:18-01602-VAB and the files

of these consolidated actions shall be maintained in that case.
        Case 3:19-cv-00888-JBA Document 14-6 Filed 06/21/19 Page 2 of 2



       2.      Plaintiffs in the Consolidated Action shall file a consolidated amended complaint

(the “Consolidated Amended Complaint”) that shall serve as the operative complaint in this matter.

       3.      The schedule and all deadlines in the Bayat Action (No. 3:18-01602-VAB) are

VACATED.

       4.      The Court will convene a Conference to discuss procedures for the conduct of the

consolidated proceedings on _____________ at _____________.

       IT IS SO ORDERED.



                                                            United States District Judge



DATED: _________, 2019




                                                2
